 


111 HR 294 IH: Veteran-Owned Small Business Promotion Act of 2009
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS 1st Session 
H. R. 294 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. Buyer (for himself, Mr. Bilirakis, Mr. Boozman, Mr. Rooney, Mr. Buchanan, and Ms. Ginny Brown-Waite of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide for the reauthorization of the Department of Veterans Affairs small business loan program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veteran-Owned Small Business Promotion Act of 2009. 
2.Reauthorization and improvement of Department of Veterans Affairs small business loan program 
(a)Reauthorization 
(1)In generalChapter 37 of title 38, United States Code, is amended by striking section 3751. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 3751. 
(3)Conforming amendmentSection 3749 of such title is amended by striking subsection (e). 
(b)Expansion of eligibility for small business loansChapter 37 of such title is further amended— 
(1)in section 3741— 
(A)by striking paragraph (2); 
(B)by striking this subchapter— and all that follows through disabled veteran and inserting this subchapter, the term disabled veteran; and 
(C)by striking 30 percent and inserting 10 percent; and 
(2)in section 3742(a)(3)(A), by striking of the Vietnam era or disabled veterans. 
(c)Repeal of authority To make direct loansChapter 37 of such title, as amended by subsections (a) and (b), is further amended— 
(1)in section 3742— 
(A)in subsection (a)— 
(i)in paragraph (2), by striking (A) loan guaranties, or (B) direct loans and inserting loan guarantees; and 
(ii)in paragraph (3)(A), by striking and that at least 51 percent of a business concern must be owned by disabled veterans in order for such concern to qualify for a direct loan; 
(B)in subsection (b)— 
(i)by striking paragraph (1) and redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively; and 
(ii)in paragraph (2), as so redesignated, by striking make or; 
(C)in subsection (c), by striking made or; 
(D)in subsection (d)— 
(i)by striking paragraph (2); 
(ii)by striking (1) Except as provided in paragraph (2) of this subsection, the and inserting The; and  
(iii)by striking make or; and 
(E)in subsection (e)— 
(i)in paragraph (1)— 
(I)in the first sentence, by striking or, if the loan was a direct loan made by the Secretary, may suspend such obligation; and 
(II)in the second sentence, by striking or while such obligation is suspended; 
(ii)by striking or suspend each place it appears; 
(iii)by striking or suspension each place it appears 
(iv)by striking or suspends each place it appears; and 
(v)in paragraph (4)(B), by striking or suspended; 
(2)in section 3743— 
(A)by striking that is provided a direct loan under this subchapter, or ; 
(B)by striking the comma between subchapter and shall; 
(C)by striking direct or; and 
(D)by striking for the amount of such direct loan or, in the case of a guaranteed loan,; 
(3)in section 3746, by striking made or both places it appears; 
(4)in section 3749(b), by striking and direct loan; and 
(5)in section 3750, by striking made or. 
(d)Increase of maximum guaranty amountSection 3742(b)(2), as redesignated by subsection (c)(1)(B)(i), is amended by striking $200,000 and inserting $500,000.  
(e)Authority To enter into a contractSection 3742 of such title, as amended by subsection (c), is further amended by adding at the end the following new subsection: 
 
(f)The Secretary shall enter into a contract with an appropriate entity for the purpose of carrying out the program under this subchapter.. 
(f)Authority of Secretary To subsidize interest rates of guaranteed loanSection 3745 of such title is amended by striking subsection (b) and inserting the following new subsection (b): 
 
(b)For any loan guaranteed under this subchapter, the Secretary may pay to the lender such amounts as may be required to reduce the rate of interest payable by the veterans’ small business concern by up to one-half of one percent, except that the rate of interest payable by such concern shall not be less than one-half of one percent.. 
(g)Preference for members of National Guard and Reserves activated in support of Global War on TerrorismSection 3748 of such title is amended— 
(1)by striking and, second and inserting second; and 
(2)by inserting before the period at the end , and, third, to veterans’ small business concern in which veterans who, as members of a reserve component, are activated in support of the Global War on Terrorism have a significant ownership interest. 
(h)Authorization of appropriationsSection 3749(c)(1) of such title is amended by striking a total of $25,000,000 and inserting $1,000,000,000 for each fiscal year. 
3.Limitation on requirement of small business concerns owned and controlled by veterans to furnish certain bonds 
(a)LimitationSubchapter II of chapter 81 of title 38, United States Code, is amended by adding at the end the following new section: 
 
8129.Small business concerns owned and controlled by veterans: contractor bonds 
(a)Bonds requiredNotwithstanding subchapter II of chapter 31 of title 40, in entering into a contract with a small business concern owned and controlled by veterans for the construction, alteration, or repair of any public building or public work of the Department the Secretary— 
(1)may not require the concern to furnish a performance or payment bond in an amount that exceeds 50 percent of the amount of the contract; and 
(2)shall ensure that the concern does not require any subcontractor that is a small business concern owned and controlled by veterans to furnish a performance or payment bond in an amount that exceeds 50 percent of the amount of the subcontract. 
(b)Payment of subcontractor bondsIn entering into a contract described in subsection (a) with the Secretary, a prime contractor may furnish a performance or payment bond on behalf of a subcontractor that is a small business concern owned and controlled by veterans. 
(c)DefinitionFor purposes of this section, the term small business concern owned and controlled by veterans means a small business concern that is included in the small business database maintained by the Secretary under section 8127(f) of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following new item: 
 
 
8129. Small business concerns owned and controlled by veterans: contractor bonds.. 
4.Treatment of small business concerns owned and controlled by veterans a socially and economically disadvantagedSection 8128 of such title is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection: 
 
(b)Treatment as socially and economically disadvantagedThe Secretary may evaluate a bid submitted by a small business concern owned and controlled by veterans and award a contract to such a concern on the same basis as the Administrator of the Small Business Administration may evaluate a bid submitted by a socially and economically disadvantaged small business concern and award a contract to such a concern under section 8(a) of the Small Business Act (15 U.S.C. 637(a)).. 
 
